DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/953,477 application filed November 20, 2020.  Claims 1-16 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted November 20, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 recite the limitation "the plurality of first openings" in lines 6-7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no prior positive recitation of a plurality of first openings, and 
Similarly, Claims 9-16 recite the limitation "the plurality of second openings" in lines 6-7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, there is no prior positive recitation of a plurality of second openings, and therefore Claims 9-16 are indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Furthermore, Claims 13-16 recite “a plurality of communication holes” and “a circumferential direction” in lines 3-5 respectively.  However, since these claims depend from 5-8, these elements have already been previously recited.  To avoid confusion and potential antecedent basis concerns, Examiner suggests amending these elements to read --the plurality of communication holes-- and --the circumferential direction--, or deleting the first bullet of Claims 13-16 to prevent confusion and redundancy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. Patent Publ’n No. 16/0319739 “Yamada”).
Regarding Claim 1, Yamada discloses a compression ratio varying mechanism (see paragraph [0038]) that includes a piston (112), a piston rod (112a) coupled to piston (112), an oil passage (176) formed inside piston rod (112a) extending in a stroke direction of the piston (see Figure 3A), and a communication hole (172).  Further, Yamada discloses that hole (172) includes a first opening (radially outer opening of hole (172) on the piston rod outer peripheral surface) opened in an outer peripheral side surface of the piston rod, and a second opening (radially inner opening of hold (172) on the cooling oil passage (176) side), which is prevented from being opposed to the first opening in a radial direction of the piston rod, and is connected to the oil passage at a position apart from the first opening in the stroke direction (see paragraphs [0060]-[0065], and Figures 2A, 2B, 3A, 3B).
Regarding Claim 2, Yamada discloses that the mechanism further includes a pair of seal members ((O3), (O4)) arranged on the outer peripheral side surface of the piston rod (112a) (see Figure 2A), and are apart from each other in the stroke direction ((O3) disposed longitudinally above (O4), see Figure 2A), wherein seal member (O3) is arranged between the first opening and the second opening in the stroke direction (see Figure 2A).
While it is appreciated that the figures of Yamada are not to scale, Figure 3A would provide a teaching to one of ordinary skill in the art to provide one of the seal members between the first and second openings in the stroke direction according to the recitation of Claim 2.
Regarding Claims 3 and 4,  Yamada discloses that the mechanism includes a large-diameter portion (162a) formed in the piston rod (112a), and has the first opening opened therein (see Figure 3A), a small-diameter portion (portion of piston rod designated by reference number (112a) in Figure 3A) formed in the piston rod (112a) and have an outer diameter smaller than an outer diameter of the large-diameter portion (see paragraph [0041]), and a curved surface portion (see Figure 3A) formed at a position apart from the second opening in the stroke direction (see Figure 3A), wherein the curved surface portion connects an outer peripheral surface of the large-diameter portion and an outer peripheral surface of the small-diameter portion to each other (see.
While it is appreciated that the figures of Yamada are not to scale, Figure 3A would provide a teaching to one of ordinary skill in the art to provide the curved surface portion at a position apart from the second opening in the stroke direction according to the recitation of Claims 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Ezaki et al. (U.S. Patent Publ’n No. 2017/0248074 “Ezaki”).
Regarding Claims 5-8, Yamada discloses the invention substantially as claimed, but is silent concerning the communication hole including a plurality of holes. 
However, Ezaki discloses a variable compression ratio internal combustion engine (1) comprising a variable length connecting rod (6) (see paragraph [0001]).  Connecting rod (6) includes a plurality of communication holes ((51), (52), (53), (54), (59)) arranged in a circumferential direction of the piston rod (6) (see Figures 5 and 8), and wherein at least one of the plurality of first openings is arranged at a position different in the stroke direction from that of another first opening of the plurality of first openings (cf. lower opening of oil path (59) with lower end of oil path (52) in Figure 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod of Yamada by providing various oil paths arranged circumferentially around the piston rod as described in Ezaki in order to facilitate delivery of lubricating oil to various locations about the piston rod.
Regarding Claims 9-16, Yamada discloses the invention substantially as claimed, but is silent concerning the communication hole including a plurality of holes. 
However, Ezaki discloses a variable compression ratio internal combustion engine (1) comprising a variable length connecting rod (6) (see paragraph [0001]).  Connecting rod (6) includes a plurality of communication holes ((51), (52), (53), (54), (59)) arranged 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston rod of Yamada by providing various oil paths arranged circumferentially around the piston rod as described in Ezaki in order to facilitate delivery of lubricating oil to various locations about the piston rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references have been cited that provide detail of relevant compression ratio adjusting emchanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747